                                                                          JS-6
     Case 2:20-cv-01664-PA-E Document 20 Filed 04/30/20 Page 1 of 2 Page ID #:89



1    MCFARLIN LLP
     Timothy G. McFarlin (State Bar No. 223378)
2    Email: tim@mcfarlinlaw.com
3    Jarrod Y. Nakano (State Bar No. 235548)
     Email: jarrod@mcfarlinlaw.com
4    4 Park Plaza, Suite 1025
     Irvine, California 92614
5    Telephone: (949) 544-2640
6
     Fax: (949) 336-7612

7    Attorneys for Plaintiff
     KEVIN ROBINSON
8

9                                         UNITED STATES DISTRICT COURT
10
                                        CENTRAL DISTRICT OF CALIFORNIA
11

12   KEVIN ROBINSON, an Individual                                    Case No. 2:20-cv-01664-PA-E
13
                          Plaintiff,                                  ORDER GRANTING STIPULATION
14                                                                    FOR DISMISSAL OF ENTIRE
                          vs.                                         ACTION WITHOUT PREJUDICE
15                                                                    PURSUANT TO FEDERAL RULE OF
     ALPHA BETA COMPANY; and DOES 1-                                  CIVIL PROCEDURE 41(a)(1)(A)(ii)
16   10,
17
                          Defendants.
18

19                                                                    Complaint Filed: February 20, 2020
20                                                                    Trial Date:      None Set

21

22

23

24

25

26

27

28
                                                -1-
     WHI04-02:Stip for Dismissal wo Prej - [Proposed] Order:4-30-20
      ORDER GRANTING STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITHOUT PREJUDICE PURSUANT
                         TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii)
     Case 2:20-cv-01664-PA-E Document 20 Filed 04/30/20 Page 2 of 2 Page ID #:90



1

2    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
3              Pursuant to the Stipulation for Dismissal pursuant to Federal Rule of Civil
4    Procedure 41(a)(1)(A)(ii) and good cause appearing therefor, IT IS HEREBY
5    ORDERED THAT:
6              1.        The above-referenced action be DISMISSED in its entirety and without
7                        prejudice as to each and all of Plaintiff Kevin Robinson’s claims and
8                        causes of action as alleged in the above-referenced action.
9              2.        The parties to this Stipulation are to bear their respective costs and
10                       attorneys’ fees as against each other.
11

12             IT IS SO ORDERED.
13

14   Dated: April 30, 2020
                                                                   Hon. Percy Anderson
15                                                                 United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -2-
     WHI04-02PAI02-01:Stip for Dismissal wo Prej - [Proposed] Order:4-30-20
      ORDER GRANTING STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITHOUT PREJUDICE PURSUANT
                         TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii)
